Exhibit 10.65

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

STEPHEN SHUTE

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of May 4, 2012 (the “Amendment Date”), by and between Allscripts
Healthcare Solutions, Inc. (“Company”) and Stephen Shute (“Executive”).

WHEREAS, Company and Executive entered into an Employment Agreement dated
July 14, 2011 (the “Employment Agreement”);

WHEREAS, Company and Executive desire to amend certain provisions of the
Employment Agreement; and

WHEREAS, this Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument and any signature delivered via facsimile or
electronic file will be the same as an original signature.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt of which is hereby
acknowledged by each party, the parties agree that as of the Amendment Date, the
Employment Agreement is amended as follows:

1. The foregoing recitations shall form a part of this Amendment and are
incorporated herein verbatim by reference. Unless otherwise indicated,
capitalized terms shall have the same meaning as referenced in the Employment
Agreement

2. Section 4.5.1(i) is replaced in its entirety with the following:

(i) an amount equal to the sum of (A) Executive’s Base Salary plus
(B) Executive’s Target Performance Bonus plus (C) Executive’s Target Sales
Bonus, payable in twelve (12) equal monthly installments commencing on the
Termination Date, such amount to be payable regardless of whether Executive
obtains other employment and is compensated therefor (but only so long as
Executive is not in violation of Section 5 hereof) (with the first two
installments to be paid on the sixtieth (60th) day following the Termination
Date and the remaining ten (10) installments being paid on the ten following
monthly anniversaries of such date); and

3. Section 4.5.2 is replaced in its entirety with the following:

4.5.2 Severance Upon Termination following a Change of Control. If, within the
period beginning on the date of a Change of Control through the second
anniversary of the Change of Control, Executive terminates Executive’s
employment and the Employment Period pursuant to Section 4.4 or Company
terminates Executive’s employment pursuant to Section 4.3, then



--------------------------------------------------------------------------------

Executive shall, subject to Section 4.7, receive the payment and benefits
provided in Section 4.5.1; provided, however, that (A) in place of the twelve
(12) monthly payments provided for in Section 4.5.1(i), Executive shall receive
a lump sum amount of cash equal to two (2) times the sum of (x) Executive’s Base
Salary plus (y) Executive’s Target Performance Bonus plus (z) Executive’s Target
Sales Bonus, with such lump sum paid on the sixtieth (60th) day following the
Termination Date, such amount reduced by any payment received by Executive
pursuant to Section 3.6, and (B) in place of the equity vesting provided for in
Section 4.5.1(iii), all unvested equity awards held by Executive shall vest upon
the Termination Date.

Anything in this Agreement to the contrary notwithstanding, if (A) a Change of
Control occurs, (B) Executive’s employment with Company is terminated by Company
without Cause or if Executive terminates his employment as a result of a
Constructive Discharge, in either case within one hundred eighty (180) days
prior to the date on which the Change of Control occurs, and (C) it is
reasonably demonstrated by Executive that such termination of employment or
events constituting Constructive Discharge was (x) at the request of a third
party who had taken steps reasonably calculated to effect a Change of Control or
(y) otherwise arose in connection with or in anticipation of a Change of
Control, then for all purposes of this Agreement such Change of Control shall be
deemed to have occurred during the Term of Employment and the Termination Date
shall be deemed to have occurred after the Change of Control, so that Executive
is entitled to the vesting and other benefits provided by this Section 4.5.2. If
Executive is entitled to additional vesting of any equity awards that were
cancelled as a result of Executive’s termination of employment prior to the
Change of Control, Company or its successor shall deliver to Executive the
consideration Executive would have received in the Change of Control had the
cancelled equity awards been outstanding and vested at the time of the Change of
Control. Any additional amounts due Executive as a result of the application of
this paragraph to a termination prior to a Change of Control shall be paid to
Executive under this Section 4.5.2. in a lump sum on the sixtieth (60th) day
following the Change of Control.

 

4. The last sentence of the second paragraph of Section 7.14 is replaced in its
entirety with the following:

 

2



--------------------------------------------------------------------------------

For the provision of payments and benefits under this Agreement upon termination
of employment, reference to Executive’s “termination of employment” (and
corollary terms) with Company shall be construed to refer to Executive’s
“separation from service” from Company (as determined under Treas. Reg.
Section 1.409A-1(h), as uniformly applied by Company) in tandem with Executive’s
termination of employment with Company.

5. A new paragraph is added to the end of Section 7.14, as follows:

If the sixty (60)-day period following a “separation from service” begins in one
calendar year and ends in a second calendar year (a “Crossover 60-Day Period”),
then any severance payments that would otherwise occur during the portion of the
Crossover 60-Day Period that falls within the first year will be delayed and
paid in a lump sum during the portion of the Crossover 60-Day Period that falls
within the second year.

6. In all other respects, the Employment Agreement is ratified and confirmed and
remains in full force and effect.

Signature page follows.

 

3



--------------------------------------------------------------------------------

Signature page to First Amendment to the Employment Agreement

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto executed this Amendment as of the day and year first written above.

 

/S/ STEPHEN SHUTE STEPHEN SHUTE ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. /S/ DIANE
K. ADAMS By: Diane K. Adams Title: Executive Vice President, Culture & Talent

 

4